Leonard, Judge,
delivered the opinion of the court.
At the return term no proceedings were had, except a single entry, postponing the case to another day. At the next term, the defendants filed a motion to dismiss, because it appeared upon the petition that the suit was commenced more than two years after the expiration of the constable’s term of service, and the motion and suit were, by agreement of the parties, both postponed until the next term — the plaintiff, at the same time, taking an order for an alias writ against the constable, who had not yet been served. At the succeeding term, the motion to dismiss was overruled, and the sureties, no default having been taken against them,.immediately presented an answer setting up the same defence, and asked leave to file it, which was denied, and judgment, for want of an answer, given against them. The plaintiff then discontinued as to the constable, who had been served with-process since the last term, and the court proceeded at once to assess the plaintiff’s damages.
The judgment will be reversed because the defendants were not allowed to make their defence. In matters of discretion, and this was certainly of that character, we do not interfere, except it appear clearly to us that the court has erred in the exercise of it, to the manifest injury of the complaining party, and such, we, think, was the case here. The purposes of justice will be best subserved by allowing a party to file his answer at any time before his default has been acted upon, in all cases when he has a real defence to make, and it will not create *473delay in the determination of the cause, or prejudice the just rights of the plaintiff, and there is no. reason to believe that the failure to answer was wilful, or for any improper purpose. And it seems to us that every thing concurred here to require the court to allow the answer to be filed. Indeed, no ground has been suggested, nor does any occur to us why it should not have been done. We remark; without however expressly deciding the matter, that the statute (“ Constables,” section 6) upon which the defendants rely, seems to create an absolute bar by the mere lapse of two years, without any exception ; and the rule of law, in such eases is, that the defence maybe made by demurrer, if the necessary facts appear upon the pleading. (Fellow v. Lee, 2 Barb., S. C., 490; Humbert v. Trinity Church, 7 Paige, 195; and Hook v. Whitlock, Id. 873, and cases there cited.)
It is very true there was no reason or authority for substituting a motion in lieu of' a demurrer, and the defendants’ motion was clearly an improper mode of making their defence, even iff the necessary facts appeared upon the petition. The difference, however, between the two is more formal than substantial ; it was manifestly a mere slip here, in the party, as to the proper mode of presenting the defence ; it was not excepted to at'the time by the plaintiffs, but was rather acquiesced in by them, and no delay would have resulted from allowing it to have been made by answer.
We do not feel ourselves at liberty to denounce the defence as unconscionable — entitled to no indulgence — and available only to a party keeping himself strictly within the rules of law. These defendants were not endeavoring to avoid the payment of their own debt by the mere lapse of time, but were defending themselves against the heavy penalties inflicted upon them, as the constable’s sureties, for an alleged breach of his duty, by insisting upon the plaintiff’s omission to' institute their suit within the time allowed by statute, under which the plaintiffs themselves claim the penalty. When they entered into this bond, it might very well have been their understanding, if not part of *474their contract created by the law, that they should continue liable during two years from the expiration of the term of service, and no longer, unless called to account within that time, and they might have willingly entered into such an undertaking, when they would have at once refused to become responsible for an indefinite period of time. But we need pursue the subject no farther, except to observe that, by the statute, the constable is to continue in office until his successor is elected and qualified, and not for two years only ; and so it does not certainly appear from the petition at what time the constable’s term of service expired, and that had this been otherwise, the defendants would have had the benefit.of their objections to the petition here upon the overruling of their motion.
The other points in the case need not be decided; but it may not be improper to remark that the constable’s admission, made to Doniphan, was clearly inadmissible against them; this conversation was no part of the res gesfse — the collection of the inoney, which was the official act of the officer, for which the plaintiff sought to recover against his securities, but was merely a narration of that affair — certainly, good evidence against himself, as his own admission of what he had transacted, but not against others, although they were bound for him in reference to the act to which the conversation related. (Greenl. Ev. § 187.)
Judge Ryland concurring,
the judgment is reversed, and the cause remanded.